Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2022 has been entered.

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This application, filed May 4, 2020, is a reissue of U.S. Patent 10,100,059 (hereafter the '059 patent), which issued from U.S. application Serial No. 15/374,386 (the ‘386 application) with claim 1 on October 16, 2018.

Non-Compliant Amendment
The amendment to claim 1 filed 09/02/2022 is improper.  The amendment does not comply with 37 CFR 1.173 which sets for the manner of making amendments in reissue applications.  While the improper amendment has been entered and considered, a supplemental paper correctly amending the reissue application is required with Applicant’s next response.  An amendment filed after final rejection that fails to comply with 37 CFR 1.173 will not be entered.
All amendment changes must be made relative to the patent to be reissued, not relative to a previous submitted amendment.  Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets, i.e., single brackets; and
(2) The matter to be added by reissue must be underlined.
	In amended claim 1, on p. 3 of the amendment, at the fourth line on the page, the term “H,” should be underlined since it is new relative to issued claim 1.  Also, the status identifier for claim 1 should be “Amended” rather than “Previously presented” since claim 1 is an amended claim.

Scope of Claims
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  Claim 1 is directed to a compound and is reproduced below from the non-compliant amendment filed 09/02/2022.

    PNG
    media_image1.png
    278
    551
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    441
    544
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    382
    544
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    245
    552
    media_image4.png
    Greyscale



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. patent 11,401,244 (the ‘244 reference patent)1.
Although the claims at issue are not identical, they are not patentably distinct from each other because, for example, independent claim 1 of the ‘244 reference patent and its dependent claims 2, 3, 6 and 7 read as follows:
 
    PNG
    media_image5.png
    174
    385
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    347
    411
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    874
    394
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    420
    390
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    219
    393
    media_image9.png
    Greyscale


The ‘244 reference patent claims differ from instant claim 1 in not requiring that group “A” be -CF3 out of the groups listed for A in the ‘244 reference patent claims, i.e., out of:

    PNG
    media_image10.png
    158
    397
    media_image10.png
    Greyscale

and not requiring that the halogen substituent on the R7-R8 ring of R4 be fluorine (see, for example, claims 6-7 of the ‘244 reference patent).  Note that instant claim 1 requires that A is independently fluoro substituted C1-C3 alkoxy or fluoro substituted C1-C3 alkyl, and that R4 is substituted with one or more fluorine atoms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared the ‘244 reference patent’s claimed compound such that A is -CF3 and the halogen substituent on the R7-R8 ring of R4 is fluorine because such are simple selections from the relatively small number of choices for A and “halogen” within the scope of the 244’s reference patent’s claims.

Response to Arguments
Applicant's arguments filed 09/02/2022 have been fully considered but they are not persuasive.
Applicant argues that “there is no teaching, suggestion or motivation” in ‘244 reference patent to select -CF3 for A and fluorine as the halogen substituent on the R7-R8 ring of R4 (Remarks, p. 4).
This argument is unpersuasive.  In claim 1 of the ‘244 reference patent, as well as dependent claim 7, -CF3 is specifically listed for A in a short list of groups for A:

    PNG
    media_image10.png
    158
    397
    media_image10.png
    Greyscale

Claim 7 of the ‘244 reference patent depends from claim 1 and further sets forth that R4 is -(CH2)xNR7R8, and R7 and R8 together make a 3-8 member ring, which may contain one or more heteroatoms selected from O, N, or S and may be substituted with one or more halogen.  Contrary to Applicant’s argument, selection of A as -CF3 and fluorine for the halogen substituent on the R7-R8 ring of R4 are simple selections from the relatively small number of choices for A and “halogen” within the scope of the 244’s reference patent’s claims.  This a matter of selecting from a finite number of predictable solutions with a reasonable expectation of success in arriving at compounds within the scope of the ‘244 reference patent’s claimed compound.

Applicant argues the following on p. 4 of the Remarks:

Furthermore, the compounds of the instant claims were tested for their in vitro activity as apelin agonists and demonstrated several aspects of superior results, none of which could have been predicted.  For example, a comparison of the apelin agonist activity of compound 423 (in which A is -CF3 and R4 includes difluoropiperidine) with compound 422 (in which A is a C1-C3 alkoxy and R4 includes an unsubstituted piperidine) shows that the effective concentration (EC50) of compound 422 is almost 40 fold higher than that of compound 423.  Please see Table 2.  Accordingly, substitutions at A and R4, as claimed demonstrate significantly increased apelin agonist activity, none of which is taught or suggested in the ‘976 disclosure.  Furthermore, compound 423 demonstrates improved metabolic stability, along with improved solubility.  As a result, the instantly claimed compounds with the specific substituents for A and R4 demonstrate superior results that were not taught nor could not have been predicted by the disclosure of the ‘976 application.

These arguments are unpersuasive.  Compound 423 is within the scope of instant claim 1 and has an EC50 of 35 nM as set forth in Table 2 of the ‘059 patent.  Compound 422 is not within the scope of instant claim 1, but is within the scope of the ‘244 reference patent claims and has a higher EC50 of 1422 nM (see Table 2).  However, in Table 2, compounds 338, 339, 348, 384, 406, 410, 412, 429, 450, 481, 483, 490, 493, 501, 505 and 506 are not within the scope of instant claim 1, but are within the scope of the ‘244 reference patent claims and have a lower EC50 than the 35 mM for compound 423.  In other words, there are numerous compounds outside the scope of instant claim 1 but within the scope of the ‘244 reference patent claims that have better apelin agonist activity than the instantly claimed compound.  Thus, nothing “superior” has been demonstrated with respect to apelin agonist activity.  
Furthermore, Applicant’s argument of improved metabolic stability and improved solubility is attorney argument unsupported by factual evidence.  Applicant cites no evidence to support such a proposition.  The arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). 
Additionally, to the extent Applicant argues unexpected results, the evidence should be in declaration or affidavit form.  As set forth in MPEP 712.02(g), “’[t]he reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001.’  Permitting a publication to substitute for expert testimony would circumvent the guarantees built into the statute. Ex parte Gray, 10 USPQ2d 1922, 1928 (Bd. Pat. App. & Inter. 1989).”
Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,100,059 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Signed:

/ALAN D DIAMOND/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/Jerry D Johnson/				/Jean C. Witz/Patent Reexamination Specialist		Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991 	Central Reexamination Unit 3991                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The ‘244 reference patent issued from serial No. 16/448,976.  In the Final Rejection mailed 06/07/2022, claims 30-39 of 16/448,976 were relied upon in a provisional non-statutory double patenting rejection to reject claim 1.  The rejection noted that 16/448,976 had been allowed.  Claims 30-39 of 16/448,976 became claims 1-10 of the ‘244 reference patent.